Citation Nr: 0212630	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  96-52 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including as secondary to service connected post operative 
residuals, fracture right tibia and fibula.


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from October 1974 to September 
1978.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO) that denied the veteran's claim for service 
connection for nervous condition as secondary to the service 
connected disability of post operative residuals of a 
fracture of the right fibula and tibia.  

Pursuant to the veteran's requests, hearings at the RO before 
local hearing officers were held in February 1997 and 
December 1997.  Transcripts of the hearings are in the claims 
file.

By decision of the Board in April 1999, it was determined 
that service connection for an acquired psychiatric disorder, 
claimed as PTSD, secondary to a service connected right leg 
disability was denied.  This decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
While the appeal was pending, the veteran's representative 
and the Office of General Counsel for VA filed a Joint Motion 
requesting that the Court vacate the decision by the Board 
and remand the case for additional development of the 
evidence and readjudication of the claim.  The Court granted 
the joint motion in August 1999 and the case was returned to 
the Board for compliance with the directives that were 
specified by the Court.  This case was then remanded in April 
2000 for further development.  The case was thereafter 
returned to the Board.


REMAND

Upon review of the record, it is determined that additional 
development is needed in this case.  The Court has held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Court has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.

Therefore, as noted in the April 2000 Remand, the veteran 
testified at the February 1997 that a treating physician, 
namely a "Dr. Peaks", told him that there may be a 
correlation between his psychiatric disorder and his service 
connected right leg disorder; however, no such statement in 
contained in the claims file.  It was requested in the Remand 
that the veteran be asked to submit any evidence not already 
of record regarding a psychiatric disorder and it was 
specified that the veteran provide information regarding the 
reported doctor's statement in order to obtain those records.  
Thereafter, a letter was sent to the veteran in May 2000; 
however, he was not asked specifically to provide evidence 
regarding the treating provider and reported nexus between a 
psychiatric disorder and his service connected condition.  
Therefore, in order to fully assist the veteran, the veteran 
should be asked again to provide information regarding the 
referenced medical opinion in order that the opinion be 
obtained.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

Further, the examinations in June 2001 and follow up opinion 
in January 2002 provided in response to the prior remand are 
inadequate to evaluate the veteran's claim.  A clear 
diagnosis is not described, further there is no clear opinion 
as to the etiology of any current psychiatric disability.  
Therefore, a new examination should be provided.

Finally, the undersigned notes that the veteran has reported 
that he applied for and was denied Social Security disability 
benefits.  Therefore, in order to fully evaluate the 
veteran's claim, the VA should obtain a copy of the Social 
Security Administration (SSA) decision denying benefits to 
the appellant and the medical records upon which it was 
based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The RO's attention is also directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2002)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issue, 
including the notification requirements set forth in the new 
law.  There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  

2.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for a psychiatric disorder since 
service.  The veteran should be asked 
specifically to provide further 
information that would assist in 
obtaining the statement and supporting 
treatment records from the aforementioned 
Dr. Peaks regarding a connection between 
a psychiatric disorder and his service 
connected left leg disability, including 
the name of the doctor, address, and time 
period of treatment.  In the alternative, 
the veteran may obtain a statement from 
that physician and submit it to the RO.  
After securing the necessary releases, 
the RO should obtain any treatment 
records not already of record and 
permanently associate them with the 
claims file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran should also be 
informed of the negative results.

3.  The RO should contact SSA and obtain 
legible copies of the decision that 
denied disability benefits to the veteran 
and the medical records upon which it was 
based.  All records must be associated 
with the claims folder.

4.  Following the development above, the 
veteran should be afforded a VA 
examination by a psychiatrist other than 
the one who has examined him most 
recently.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's service medical 
records, post service treatment records, 
relevant history and current complaints, 
as well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the date of onset of the 
disability for which the veteran seeks 
service connection.

The examiner should first indicate 
whether the veteran has a current 
psychiatric disability and describe the 
diagnosis of the current disability.  As 
part of this, all indicated psychological 
testing should be undertaken.  If it is 
determined that psychological testing is 
not indicated, the examiner should note a 
rationale for the determination.  The 
psychiatrist should then render an 
opinion as to whether the veteran 
currently suffers from a current 
psychiatric disability, including PTSD.  
If a diagnosis of PTSD is rendered, the 
examiner should specify the specific 
stressor(s) upon which the diagnosis is 
based pursuant to the diagnostic criteria 
set forth in Diagnostic And Statistical 
Manual of Mental Disorders (DSM-IV).  The 
examiner should provide all factors upon 
which a diagnosis is made. 

Second, if the veteran has a current 
chronic psychiatric disability, the 
examiner should then opine whether it is 
at least as likely as not that the 
current chronic psychiatric disability 
had its onset during the veteran's 
service or is otherwise connected to the 
veteran's service OR is it at least as 
likely as not that the current 
psychiatric disability is proximately due 
to or the result of service connected 
right leg disability.  As part of this it 
should be determined whether it is at 
least as likely as not that the current 
psychiatric disability is being 
aggravated by the service connected right 
leg disability.  If so, the degree of 
aggravation should be quantified to the 
extent feasible.  

The underlined standard of proof should 
be utilized in formulating a response.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

If the examiner disagrees or agrees with 
any other opinion of record, it would be 
helpful if the reasons were specified.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  The veteran's claim 
should be readjudicated on direct basis 
and as secondary to the service connected 
right leg disability.  This should 
include consideration of the case of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
wherein the Court held that service 
connection may be warranted when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service connected condition.

If the action taken remains adverse to 
the veteran, he should be furnished a 
Supplemental Statement of the Case and 
given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





